             Case 5:20-cr-00014-F Document 79 Filed 02/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                Plaintiff,                )
                                          )
v.                                        )            Case No. CR 20-14-F-1
                                          )
TARENCE D. McLANE,                        )
                                          )
                Defendant.                )

                                         ORDER

        This matter is before the Court on Defendant’s unopposed motion for leave to file

his sentencing memorandum under seal. Upon consideration, the motion is GRANTED.

        Accordingly, Defendant is authorized to file his sentencing memorandum under

seal in accordance with the Court’s ECF Policies and Procedures Manual.

        IT IS SO ORDERED this 2nd day of February, 2021.




20-0014p019.PO (McLane).docx
